Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) is entered this 9th day of June, 2015
(“closing date”) by and between Odyssey Marine Exploration, Inc., (“Odyssey”),
of 5215 West Laurel Street, Tampa, Florida, 33607 and Melinda MacConnel (“Mrs.
MacConnel”) of 813 Seddon Cove Way, Tampa, Florida 33602, together referred to
as the “Parties.”

Whereas,

 

  A. Mrs. MacConnel has served the Company in various capacities including
Executive Vice President, Secretary and General Counsel for Odyssey Marine
Exploration, Inc. since February, 2006; and

 

  B. The Parties desire to transition Mrs. MacConnel from her current officer
and employee status to that of an independent consultant; and

 

  C. Odyssey desires to have the services of Mrs. MacConnel in the capacity of
Consultant to assist in the transition of a new Secretary and/or General
Counsel; and

 

  D. Mrs. MacConnel is willing to provide such services based on the
consideration and the terms described herein;

Therefore, the parties agree as follows:

1. EMPLOYMENT. The Parties agree that Mrs. MacConnel will continue in her
current employment after the closing date, but, on June 30, 2015 (the
“retirement date”), Mrs. MacConnel will retire from Odyssey and will no longer
be an employee of Odyssey as of said date.

2. STOCK OPTIONS AND RESTRICTED STOCK. Odyssey and Mrs. MacConnel agree that all
outstanding stock options and restricted stock granted to her which have not
vested or have not been exercised at the closing date of this Agreement will be
fully vested as of the retirement date and Odyssey will grant Mrs. MacConnel an
extension of time up to the extension dates of the stock options to exercise all
of her outstanding stock options at any time on or before their scheduled
expiration dates. Outstanding stock options and restricted stock were included
in the Company’s Proxy Statement dated April 29, 2015.

3. COMPENSATION OF CONSULTANT. Following the retirement date, Mrs. MacConnel
will commence work as an independent contractor consultant. As compensation for
the consulting services provided by Mrs. MacConnel pursuant to this Agreement,
Odyssey shall pay Mrs. MacConnel a fee of thirteen thousand seven hundred fifty
dollars ($13,750) per month until termination of this Agreement on September 30,
2015, or such later date as mutually agreed by the parties, which shall be paid
by the twenty-fifth (25th) of each month for the previous month of consulting
services, commencing on July 25 for the period of June 15-July 15,
Mrs. MacConnel’s engagement as an independent contractor will be “at will” and
Odyssey may

 

1



--------------------------------------------------------------------------------

Exhibit 10.1

 

terminate the Agreement with or without cause, however the Parties acknowledge
and agree that as fair consideration under this Agreement, Mrs. MacConnel shall,
in any event, be entitled to the compensation described herein until
September 30, 2015. Mrs. MacConnel acknowledges and agrees that she will not be
entitled to any paid or unpaid benefits (other than reimbursement for COBRA
payments as referenced in Paragraph 5) or any additional compensation beyond her
consulting fee as an independent contractor, and that Odyssey’s only duty to her
as an independent contractor will be payment of her monthly consulting fee and
reimbursement of COBRA payments and professional dues as referenced in Paragraph
5.

4. 2015 BONUS PAYMENT. The Parties agree that Mrs. MacConnel has earned fifty
percent (50%) of her non-equity incentive award for the year ended December 31,
2015, as determined by the Compensation Committee. Such bonus will be paid no
later than February 28, 2016 and may be paid by cash or a combination of cash
and a stock award from the Company’s 2015 Stock Incentive Plan as determined in
the reasonable discretion of the Compensation Committee of the Board of
Directors of Odyssey.

5. COBRA PAYMENTS AND PROFESSIONAL DUES. The Parties agree that the qualifying
event for COBRA shall be the retirement date, and that Odyssey shall reimburse
Mrs. MacConnel for payment of her COBRA family plan payments for as long as she
remains eligible for COBRA or until she enrolls in a new health insurance plan,
whichever is sooner. Odyssey will also reimburse Mrs. MacConnel for professional
dues including Florida Bar license renewal and professional forum group dues
owed up to December 31, 2015, if such invoices are submitted by Mrs. MacConnel
by September 30, 2015.

6. ADEQUATE CONSIDERATION. Mrs. MacConnel agrees that Odyssey’s covenants in
Paragraphs 1-5 above are in addition to anything of value to which she is
already entitled in the absence of this Agreement and constitute adequate
consideration for her covenants in this Agreement.

7. DUTIES OF CONSULTANT. Beginning on June 15, 2015, Mrs. MacConnel, pursuant to
the terms of this Agreement, shall perform services for Odyssey as an
independent consultant. Those duties shall include, but are not limited to,
assisting the executive leadership team and the new General Counsel and/or
Secretary in areas pertaining to her previous expertise including contract
review, legal analysis, employee-related legal issues, Board requirements, SEC
reporting, and professional legal relationships. Mrs. MacConnel agrees to be
reasonably available to perform such services when requested through
September 30, 2015 or as mutually extended by the parties (the “Consulting
Period”).

8. TERM. The term of the Agreement shall be from the closing date herein until
September 30, 2015, or as extended upon agreement of both parties, with
transition from employee status to consultant effective as of June 30, 2015.

9. CONFIDENTIALITY. Mrs. MacConnel recognizes that she has and will have trade
secrets and confidential business information regarding Odyssey and its
subsidiaries (collectively, “Information”) which are valuable, special and
unique assets of Odyssey. Mrs. MacConnel acquires no proprietary interest in the
Information, including Information that she has or will develop. Mrs. MacConnel
agrees that she will not at any time or in any manner, either

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

 

directly or indirectly, divulge, disclose, or communicate in any manner any
Information to any third party except for the purpose of fulfilling her
obligations as Consultant hereunder. If Mrs. MacConnel is requested by any third
party to disclose Information in furtherance of her duties hereunder, she shall
first obtain an appropriate nondisclosure agreement, to be provided by Odyssey,
from any party to whom the Information is to be disclosed. Mrs. MacConnel
acknowledges and understands that a violation of this paragraph shall be a
material violation of this Agreement and, in addition to relief provided by
Chapter 688, Florida Statutes, will justify all available legal and/or equitable
relief, including, but not limited to, compensatory damages, preliminary and
permanent injunctive relief, and attorney’s fees and costs.

10. MATERIAL NON PUBLIC INFORMATION – INSIDER TRADING. Mrs. MacConnel
acknowledges that during the course of the work conducted prior to and pursuant
to this Agreement she has or may come into possession of “material non-public
information” as defined by the State and Federal Securities Laws. Mrs. MacConnel
agrees to keep all such information confidential and understands that the
release of such information or the trading in the Company’s securities while in
possession of such information may constitute insider trading. Mrs. MacConnel
acknowledges that she has been furnished a copy of Odyssey’s INSIDER TRADING
POLICY and that she understands and will comply with the provisions of the
policy.

11. UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that Mrs. MacConnel
has disclosed (or has threatened to disclose) Information in violation of this
Agreement, Odyssey shall be entitled to an injunction to restrain her from
disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed. Odyssey shall not be prohibited by this provision from pursuing other
remedies, including a claim for losses and damages.

12. NON-COMPETE AGREEMENT. Mrs. MacConnel agrees and covenants that for a period
of three years following the retirement date, she will not directly or
indirectly engage in any competitive underwater exploration business. Directly
or indirectly engaging in any competitive underwater exploration business
includes, but is not limited to, (i) engaging in such business as owner,
partner, or agent, (ii) becoming a Consultant of any third party that is engaged
in such business, (iii) becoming interested directly or indirectly in any such
business, or (iv) soliciting any customer of Odyssey for the benefit of such
business. Mrs. MacConnel agrees that: (a) her covenants in this paragraph are
reasonable and survive the term of this Agreement; (b) that there are legitimate
business interests justifying her covenants contained in this paragraph,
including trade secrets and valuable confidential business information,
substantial relationships with customers, extraordinary training and customer
goodwill; and (c) her covenants are reasonably necessary to protect the
legitimate business interests justifying the covenants.

13. NON-INTERFERENCE. Mrs. MacConnel agrees not to recruit employees or
consultants of Odyssey for employment or for contract with any individual or
business, including, but not limited to, businesses in which she may now have,
or may subsequent to this Agreement attain, an interest, unless specifically
approved in advance by Odyssey.

 

3



--------------------------------------------------------------------------------

Exhibit 10.1

 

14. INDEPENDENT COVENANTS. Mrs. MacConnel acknowledges and agrees that an
asserted failure by Odyssey to enforce the same or similar covenants against
other individuals as her covenants contained in Paragraphs 9 and 11-13 shall not
prevent Odyssey from enforcing Mrs. MacConnel’s covenants, nor shall it
constitute a defense to enforcement of Mrs. MacConnel’s covenants.

15. COVENANT NOT TO SUE. Unless there is a material breach by Odyssey of this
Agreement, Mrs. MacConnel will not file a lawsuit in any federal or state court,
or allow a lawsuit to be filed on her behalf in any federal or state court,
against Odyssey or the Released Parties (defined below) for any type of legal or
equitable relief regarding the termination of her employment or any other events
from the beginning of the world to the closing date of this Agreement (defined
below). Unless there is a material breach by Odyssey of this Agreement, should
an administrative agency initiate litigation that would be covered by this
Paragraph, Mrs. MacConnel agrees not to authorize the seeking of individual
relief in such litigation, including, without limitation, backpay, frontpay,
interest, compensatory damages, punitive damages or any other type of legal
damages.

16. RELEASE OF CLAIMS. Mrs. MacConnel hereby fully releases and discharges
Odyssey and its current and former respective joint venturers, officers,
directors, supervisors, shareholders, employees, agents, insurers, attorneys,
fringe and employee benefit funds and plans, successors and assigns (the
“Released Parties”) of and from any and all known and unknown rights, claims,
controversies, demands, damages, actions, suits and causes of action of any
nature whatsoever, whether known or unknown, direct or indirect, including but
not limited to claims for restitution, specific performance, accounting, tort,
breach of contract, negligence, and fraud, whether arising at law or in equity,
under all local, state or federal statutes or common law, including securities
laws, which she may have had or may now have, against the Released Parties,
based on her employment, the termination of her employment or any events from
beginning of the world to the Effective Date of this Agreement (“Released
Claims”).

a. The Released Claims include, without limitation, claims under the Age
Discrimination in Employment Act (“ADEA”), which prohibits discrimination on the
basis of age 40 or older.

b. The Released Claims also include, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Acts of 1866, 1871 and 1991,
all as amended, 42 U.S.C. § 1981, the Americans with Disabilities Act, the
Family and Medical Leave Act, OSHA, HIPAA, WARN, COBRA, Sarbanes-Oxley Act, the
Equal Pay Act, the NLRA, ERISA, Florida Civil Rights Act, Sections
760.01-760.11, Fla. Stat., Section 448.08, Fla. Stat., the Florida Private
Whistleblower Act, Sections 448.101-448.105, Fla. Stat., Section 440.205, Fla.
Stat., and Section 760.50, Fla. Stat.

c. Mrs. MacConnel understands that, by executing this Agreement, she does not
waive or release rights or claims that may accrue after the date this Agreement
is executed.

 

4



--------------------------------------------------------------------------------

Exhibit 10.1

 

Odyssey hereby releases Mrs. MacConnel from any and all claims which it may have
had or may now have, based on her employment, the execution of her duties as an
employee or Officer of the Company, or any events from beginning of the world to
the closing date of this Agreement.

17. LIMITATION OF RELEASE. Nothing in this Agreement shall be construed to
prohibit Mrs. MacConnel from: filing a charge or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other federal, state or local government agency charged with
enforcement of any law; reporting possible violations of any law, rule or
regulation to any governmental agency or entity charged with enforcement of any
law, rule or regulation; or making other disclosures that are protected under
whistleblower provisions of any law, rule or regulation. Notwithstanding the
foregoing, by signing below, Mrs. MacConnel acknowledges and agrees that she
waives not only her right to recover money or any other relief in any action she
might commence, but also her right to recover in any action brought by any
government agency or other party, whether brought on her behalf or otherwise.

18. INABILITY TO CONTRACT FOR ODYSSEY. Mrs. MacConnel, as Consultant, shall not
have the right to make any contracts or commitments for or on behalf of Odyssey
without first obtaining the express written consent of Odyssey.

19. COMPLIANCE WITH ODYSSEY’S POLICIES AND PROCEDURES. Mrs. MacConnel agrees to
comply with all of the policies and procedures of Odyssey.

20. RETURN OF PROPERTY. Within thirty (30) days of her execution of this
Agreement, Mrs. MacConnel shall deliver to Odyssey all property (including keys,
records, notes, data, memoranda, models, and equipment) that is in her
possession or under her control, which is Odyssey’s property or related to
Odyssey’s business. Notwithstanding the forgoing, after the closing date,
Mrs. MacConnel shall be allowed to retain any computer or computer equipment or
property necessary to perform her consulting obligations to Odyssey under
Paragraph 7 of this Agreement. Upon termination of this Agreement,
Mrs. MacConnel shall deliver all property as described above, to Odyssey of
which she may have come into possession or control during the term of this
Agreement. Any separate confidentiality or proprietary rights agreement signed
by Mrs. MacConnel during the term of this Agreement shall govern such
obligation.

21. CONTINUING ODYSSEY INDEMNIFICATION. Odyssey shall continue to protect,
defend, indemnify and hold Mrs. MacConnel harmless from any and all claims and
liabilities incurred by her to the same extent that Odyssey was obligated to
provide such indemnification (including without limitation, advancement of
attorneys’ fees and other expenses, and costs of settlement) in connection with
her services as an officer and director of Odyssey prior to the Consulting
Period, whether pursuant to the terms of its articles of incorporation, bylaws,
resolutions of the board of directors, company policies or Officer/Director
Indemnification Agreements in effect at the time of her execution of this
Agreement. Odyssey agrees that, for a continuous period of twenty-four
(24) months following the retirement date, it shall maintain directors’ and
officers’ liability insurance covering Mrs. MacConnel for acts during her
employment with Odyssey up to and including the retirement date in such amount
as currently in effect.

 

5



--------------------------------------------------------------------------------

Exhibit 10.1

 

22. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties.

23. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.

24. SEVERABILITY. If any provisions of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

25. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

26. APPLICABLE LAW AND JURISDICTION. This Agreement shall be governed by the
laws of the State of Florida and the parties agree that any action under this
Agreement shall be brought only in Hillsborough County, Florida or in federal
court in Hillsborough County, Florida should that court have jurisdiction.

27. ASSIGNEES AND SUCCESSORS. This Agreement will be binding upon and inure to
the benefit of any heirs, executors, administrators, successors or assigns of
the Parties. However, this Agreement is non-assignable by Mrs. MacConnel, unless
Odyssey consents to such assignment in writing.

28. OLDER WORKERS BENEFIT PROTECTION ACT COMPLIANCE. Mrs. MacConnel shall have
up to twenty-one (21) days following her execution of this Agreement to consider
whether or not she wishes to execute this Agreement (“consideration period”).
Mrs. MacConnel may choose to enter into this Agreement prior to the conclusion
of the consideration period. If she does so, she confirms that her choice is of
her own free will, without any duress or coercion by Employer. Should
Mrs. MacConnel execute this Agreement at or before the conclusion of the
consideration period, she shall have seven (7) days to revoke her acceptance of
this Agreement (“revocation period”), and this Agreement shall not become
effective or enforceable until the conclusion of the revocation period without
Mrs. MacConnel revoking her acceptance of this Agreement. If Mrs. MacConnel
wishes to revoke the Agreement within the revocation period, she shall give
notice of such election in writing to Odyssey. Such notice must be received by
Odyssey by the close of business on the last day of the revocation period,
unless the last day is a weekend or holiday, in which case notice must be
received by the close of business on the next day that is not a weekend or
holiday. The Effective Date of this Agreement shall be the day following the
conclusion of the revocation period, so long as Mrs. MacConnel has not revoked
her acceptance of this Agreement. Should Mrs. MacConnel revoke her acceptance of
this Agreement, it shall be null and void and the parties shall be restored to
the status quo ante.

 

6



--------------------------------------------------------------------------------

Exhibit 10.1

 

29. ACKNOWLEDGEMENTS. Mrs. MacConnel acknowledges and agrees that: (a) the only
consideration for her execution of this Agreement is that which is stated herein
and that any and all prior understandings and agreements with respect to the
subject matter of this Agreement are merged into this Agreement; (b) she has not
relied on statements or representations by Odyssey, its agents or
representatives, concerning the matters addressed in this Agreement; (c) she has
carefully read and fully understands this Agreement’s contents and final and
binding legal effect, including her release and waiver of claims; (d) she enters
into this Agreement knowingly and voluntarily without any duress or coercion;
(e) she has not assigned any of the Released Claims; (f) even though additional
facts may be acquired after entry into this Agreement, such will not affect the
validity of this Agreement; (g) that by entering into this Agreement, Odyssey
does not admit to any unlawful actions; and (h) this Agreement may not be used
as evidence in any subsequent proceeding, save a proceeding for breach of this
Agreement

30. CONSULTATION WITH LEGAL COUNSEL. Mrs. MacConnel is hereby advised to discuss
this agreement with counsel of her own choosing, and she agrees and acknowledges
that any such consultation shall be at her own expense.

31. REMEDIES. If, at any time after the closing date of this Agreement, it is
established that either party has violated its terms, the other party shall have
the right to seek appropriate relief, including, specific performance, and an
injunction restraining further violations, and the prevailing party shall be
entitled to attorneys’ fees and costs, including costs and fees incurred on
appeal.

a. After the Effective Date of this Agreement, should Mrs. MacConnel file or
authorize a lawsuit in violation of Paragraphs 15 and/or 16, Odyssey shall be
entitled to attorneys’ fees and costs incurred in defending the suit, regardless
of outcome, for both of which Odyssey may bring a counterclaim.

b. However, the provisions of Paragraph 31(a) shall not apply to an ADEA suit,
or a suit alleging age discrimination of the kind prohibited by the ADEA.

32. THIRD-PARTY BENEFICIARIES. The Released Parties (other than Odyssey) are
intended third-party beneficiaries of this Agreement and this Agreement may be
enforced by each of them in accordance with the terms of this Agreement in
respect of the rights granted to such Released Parties under this Agreement.
Except to the extent set forth in the preceding sentence, this Agreement is not
intended for the benefit of any other person.

 

Odyssey Marine Exploration, Inc.   Melinda J. MacConnel By:  

 

   

 

  SIGNATURE     SIGNATURE

 

   

 

PRINT NAME   DATE

 

7